Exhibit 10.5(a)

AMENDMENT TO

EMPLOYMENT AGREEMENT

AMENDMENT, dated as of December 31, 2008 (the “Amendment”), between Atlas
America, Inc. a Delaware corporation (the “Company”), and Edward E. Cohen
(“Executive”).

RECITALS

The Company and Executive previously entered into an Employment Agreement, dated
as of May 14, 2004 (the “Employment Agreement”), which sets forth the terms and
conditions of Executive’s employment with the Company;

The Company and Executive desire to amend the Employment Agreement to comply
with the requirements of the section 409A of the Internal Revenue Code, as well
as to make certain additional changes to the Employment Agreement; and

Section 11(a) of the Employment Agreement provides that the Employment Agreement
may be amended upon written amendment approved by the board of directors of the
Company and executed on its behalf by a duly authorized officer and by
Executive.

NOW, THEREFORE, the Company and Executive hereby agree that, effective
January 1, 2009, the Employment Agreement shall be amended as follows:

1. A new subsection (e) is hereby added to Section 1.9 of the Employment
Agreement as follows:

“(e) Notwithstanding anything herein to the contrary, all payments made to
Executive pursuant to the SERP and this Section 1.9, shall be made in accordance
with section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and its corresponding regulations and the SERP established by the Company to
provide payment of the SERP Retirement Benefit.”

2. The last sentence of Section 2.1(a) of the Employment Agreement is hereby
amended to read as follows:

“In addition, Executive may initiate a termination of employment by resigning
under this Section 2.1 for Good Reason (as defined in Section 4); provided,
however, that Executive shall give the Company not less than thirty (30) days’
prior written notice of such resignation and the Company shall be given the
opportunity to cure any condition susceptible to cure, as described in
Section 4(c) below.”

3. Section 2.1(c)(ii) is hereby deleted and replaced with new Sections
2.1(c)(ii), (iii) and (iv) as follows:

“(ii) During the thirty-six (36)-month period following Executive’s date of
termination (the “Separation Period”), Executive may elect continued health
coverage



--------------------------------------------------------------------------------

under the Company’s health plan in which Executive participated at the date of
termination, as in effect from time to time, provided that Executive shall be
responsible for paying the full monthly cost of such coverage. The monthly cost
shall be the premium determined for purposes of continued coverage under section
4980B(f)(4) of the Code (“COBRA Premium”) in effect from time to time.

(iii) The Company shall pay Executive a lump sum amount equal to the COBRA
Premium cost of continued health coverage under the Company’s health plan for
the Separation Period, less the premium charge that is paid by the Company’s
employees for such coverage, as in effect on Executive’s date of termination.
The cash payments under this subsection (iii) shall be increased by a tax gross
up payment equal to Executive’s income and FICA tax imposed on the payment under
this subsection (iii). Payment shall be made within fifteen (15) days after the
date of termination.

(iv) The Company shall pay Executive a lump sum amount equal to the cost that
the Company would incur for life insurance coverage (as calculated below) for
the Separation Period as if Executive had continued in employment and
participated in the Company’s life insurance plan, less the premium charge that
is paid by active Company employees for such coverage as in effect at
Executive’s date of termination. The monthly cost of life insurance coverage
shall be calculated based on the Company’s monthly cost of such coverage on
Executive’s date of termination. The cash payment under this subsection
(iv) shall be increased by a tax gross up payment equal to Executive’s income
and FICA tax imposed on the payment under this subsection (iv).”

4. Section 2.3 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“2.3 Disability. The Company may terminate Executive’s employment if Executive
has been unable to perform the material duties of his employment for a period of
one hundred eighty (180) days in any twelve (12) month period because of
physical or mental injury or illness (“Disability”); provided, however, that the
Company shall continue to pay Executive’s Base Salary until the Company acts to
terminate Executive’s employment. Executive agrees, in the event of a dispute
under this Section 2.3 relating to Executive’s Disability, to submit to a
physical examination by a licensed physician jointly selected by the Board and
Executive. If the Company terminates Executive’s employment for Disability, the
Company shall pay to Executive an amount equal to three (3) times his Base
Salary, as in effect on the date of his Disability, in a lump sum payment,
within sixty (60) days following the date of termination. The three (3) year
period following Executive’s date of termination shall be included as a portion
of the Employment Term for the purpose of determining vesting of SERP benefits.
In addition, upon such a termination, Executive shall be entitled to receive
health coverage, and shall receive payments described in Section 2.1(c)(ii),
(iii) and (iv) hereof. Executive shall also receive any amounts payable to him
under the Company’s long-term disability plan. Payments paid under this Section
shall not be reduced by any payments made directly to Executive by an insurance
company. Executive shall also be entitled to any other amounts earned, accrued
and owing but not yet paid under Section 1 above and any



--------------------------------------------------------------------------------

benefits accrued and earned in accordance with the terms of any applicable
benefit plans and programs of the Company.”

5. Section 2.4 of the Employment Agreement is hereby amended in its entirety to
read as follows:

“2.4 Death. If Executive dies while employed by the Company, the Company shall
pay to Executive’s executor, legal representative, administrator or designated
beneficiary, as applicable, any amounts earned, accrued and owing but not yet
paid under Section 1 above and any benefits accrued and earned under the
Company’s benefit plans and programs. The Company shall also pay to Executive’s
executor, legal representative, administrator or designated beneficiary, as
applicable, a death benefit equal to the Final Base Salary for a period of three
(3) years. The death benefit described in the preceding sentence shall be paid
in a lump sum payment, within sixty (60) days following the day on which
Executive shall have died. In addition to the foregoing, the SERP provides that
Executive or his beneficiary shall receive at least ten (10) years of the vested
SERP Retirement Benefit, as set forth in more particularity in Paragraph 1.9
hereof. Otherwise, the Company shall have no further liability or obligation
under this Agreement to Executive’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Executive.”

6. Section 2.6 of the Employment Agreement is hereby amended to read in its
entirety as follows:

“2.6 Vesting of Equity. Upon any termination of this Agreement for any reason
other than Cause, the vesting of all outstanding stock options, restricted stock
units, and other equity grants with respect to securities of the Company and its
subsidiaries and affiliates that were granted to Executive during his employment
with the Company shall be accelerated to the later of immediately prior to the
effective date of termination of this Agreement or six months after the date
such equity grants were granted, and any provision contained in the agreements
under which such equity grants were granted that is inconsistent with such
acceleration is hereby modified to the extent necessary to provide for such
acceleration; such acceleration shall not apply to any option or other equity
that by its terms would vest prior to the date provided for in this paragraph.
In addition, if Executive’s provision of services to any of Atlas Energy
Resources, LLC, Atlas Pipeline Holdings, L.P., or Atlas Pipeline Partners, L.P.,
shall terminate (other than by such entity for Cause or by Executive other than
for Good Reason), then all outstanding stock options, restricted stock units,
and other equity grants with respect to the securities of such entity shall be
accelerated to the later of immediately prior to the effective date of
termination of this Agreement or six months after the date such equity grants
were granted, and any provision contained in the agreements under which such
equity grants were granted that is inconsistent with such acceleration is hereby
modified to the extent necessary to provide for such acceleration; such
acceleration shall not apply to any option or other equity that by its terms
would vest prior to the date provided for in this paragraph.”



--------------------------------------------------------------------------------

7. A new subsection (e) is hereby added to Section 2.7 of the Employment
Agreement as follows:

“(e) Any Gross-Up Payment shall be paid by the Company to Executive not later
than the date on which the related taxes are remitted to the applicable taxing
authority, in accordance with section 409A of the Code.”

8. A new Section 2.9 is hereby added to the Employment Agreement as follows:

“2.9 Section 409A Payment Delay. Notwithstanding the foregoing, all payments
that are subject to a six-month delay under section 409A of the Code shall be
postponed as described in Section 19 below.”

9. The following sentence is hereby added to Section 3.2 of the Employment
Agreement as follows:

“The Company shall be given the opportunity to cure any condition susceptible to
cure as described in Section 4(c) below.”

10. The following paragraph is hereby added to the end of Section 4(c) as
follows:

“Executive must provide written notice of termination for Good Reason to the
Company within thirty (30) days after the event constituting Good Reason. The
Company shall have a period of thirty (30) days in which it may correct the act
or failure to act that constitutes the grounds for Good Reason as set forth in
Executive’s notice of termination. If the Company does not correct the act or
failure to act, Executive must terminate his employment for Good Reason within
thirty (30) days after the end of the cure period, in order for the termination
to be considered a Good Reason termination.”

11. The Company’s address set forth in Section 10 of the Employment Agreement is
hereby amended as follows:

“If to the Company, to:

Atlas America, Inc.

Westpointe Corporate Center One

1550 Coraopolis Heights Rd., 2nd Fl.

Moon Township, PA 15108”

12. A new Section 19 is hereby added to the Employment Agreement as follows:

 

  “19. Section 409A.

(a) Notwithstanding anything in this Agreement to the contrary, if Executive is
a “specified employee” of a publicly traded corporation under section 409A of
the Code and if payment of any amount under this Agreement is required to be
delayed for a period of six (6) months after separation from service pursuant to
section 409A of the Code, payment of such amount shall be delayed as required by
section 409A of the Code,



--------------------------------------------------------------------------------

and the accumulated postponed amount shall be paid in a lump sum payment within
ten (10) days after the end of the six-month period. If Executive dies during
the postponement period prior to the payment of postponed amount, the amounts
withheld on account of section 409A of the Code shall be paid to the personal
representative of Executive’s estate within sixty (60) days after the date of
Executive’s death. A “specified employee” shall mean an employee who, during the
twelve (12) month period ending on the identification date, is a “specified
employee” under section 409A of the Code, as determined by the Board. The
determination of “specified employees,” including the number and identity of
persons considered “specified employees” and the identification date, shall be
made by the Board in accordance with the provisions of sections 416(i) and 409A
of the Code and the regulations issued thereunder.

(b) This Agreement is intended to comply with the requirements of section 409A
of the Code or an exemption, and shall in all respects be administered in
accordance with section 409A or an exemption. Notwithstanding anything in the
Agreement to the contrary, distributions may only be made under the Agreement
upon an event and in a manner permitted by section 409A of the Code or an
applicable exemption. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A. For purposes of section 409A of the Code, the right to a series of
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may Executive, directly or indirectly, designate
the calendar year of a payment. All reimbursements and in-kind benefits provided
under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.”

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive agree to the terms of the
foregoing Amendment, effective as of the date set forth above.

 

ATLAS AMERICA, INC. By:   /s/ Matt Jones Its:   Chief Financial Officer
EXECUTIVE

/s/ Edward E. Cohen

 